- Prepared by EDGARX.com UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 11-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-4949 CUMMINS RETIREMENT AND SAVINGS PLAN (Full title of the plan) CUMMINS INC.500 Jackson StreetP. O. Box 3005Columbus, IN 47202-3005 (Name of Issuer of Securities Held Pursuant to the Plan andthe Address of its Principal Executive Office) The Plan has restated the 2015 financial statements to properly recognize a Plan transfer which was effective December 31, 2015. The transfer resulted in an increase of $62,657,571 in the Contributions receivable from outside plans on the Statement of Net Assets Available for Benefits and a corresponding increase in Fund transfers with outside plans on the Statement of Changes in Net Assets Available for Benefits. CUMMINS RETIREMENT AND SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION December 31, 2 CUMMINS
